
	

113 HR 346 IH: SAFE Act
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Nunnelee
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to ensure that the coverage offered under multi-State qualified health
		  plans offered in Exchanges is consistent with the Federal abortion funding
		  ban.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Abortion Funding in Multi-state
			 Exchange Plans Act or SAFE Act.
		2.Consistency with
			 Federal abortion funding ban for coverage under multi-State plans in
			 Exchanges
			(a)In
			 generalParagraph (6) of
			 section 1334(a) of the Patient protection and Affordable Care Act (42 U.S.C.
			 18054(a)(6)) is amended to read as follows:
				
					(6)Consistency with
				Federal abortion funding ban
						(A)In
				generalIn entering into contracts under this subsection, the
				Director shall ensure that no multi-State qualified health plan offered in an
				Exchange provides coverage of abortion.
						(B)ExceptionThe
				limitation established in
				subparagraph (A) shall not apply to an
				abortion—
							(i)if
				the pregnancy is the result of an act of rape or incest; or
							(ii)in a case where a woman suffers from a
				physical disorder, physical injury, or physical illness that would, as
				certified by a physician, place the woman in danger of death unless an abortion
				is performed, including a life-endangering physical condition caused by or
				arising from the pregnancy
				itself.
							.
			(b)PreemptionSection 1303(c) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18023(c)) is amended—
				(1)in paragraph (1),
			 by striking Nothing in this Act and inserting Subject to
			 paragraph (4), nothing in this Act; and
				(2)by adding at the
			 end the following:
					
						(4)Application of
				limitation for multi-State plansParagraph (6) of section 1334(a) shall
				preempt any State law requiring coverage of or funding for abortions with
				respect to the application of such law to multi-State health
				plans.
						.
				
